[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                               No. 05-11305                ELEVENTH CIRCUIT
                                                               July 27, 2005
                           Non-Argument Calendar
                                                           THOMAS K. KAHN
                         ________________________                CLERK

                D. C. Docket No. 04-00023-CV-FTM-33-SPC

OPHTHALMIC MUTUAL INSURANCE COMPANY,

                                                        Plaintiff-Appellee,

                                     versus

SCOTT L. GELLER, M.D.,

                                                        Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 27, 2005)

Before TJOFLAT, MARCUS and COX, Circuit Judges.

PER CURIAM:

     Defendant Scott L. Geller appeals the judgment of the district court granting

Plaintiff Ophthalmic Mutual Insurance Company’s motion for summary judgment.
We find no reversible error in the district court’s determination that the claims

asserted against Plaintiff in the Williams action were excluded under the Plaintiff’s

liability insurance policy. We also agree that Defendant’s estoppel argument is not

supported by the record. The judgment of the district court is, therefore,

      AFFIRMED.




                                         2